                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO



CARNELL HUNNICUTT,

               Plaintiff,

vs.                                                                     No. CIV 18-0667 JB\KRS


DESTINEE MOORE; RAYMOND SMITH;
GEO CORP.; LCCF; M. VALERIANO;
STACEY BEAIRD; KATHERINE BRODIE;
P. VALDEZ; T. FOSTER, and GERMAN
FRANCO,

               Defendants.

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO REMAND

       THIS MATTER comes before the Court, under 28 U.S.C. § 1915A, on the Plaintiff’s

Complaint (Tort), filed in the County of Lea, Fifth Judicial District Court, State of New Mexico

December 21, 2017, filed in federal court July 12, 2018 (Doc. 1-1)(“Complaint”), and the

Plaintiff’s Motion in Opposition for Removal of Civil Action, filed August 9, 2018

(Doc. 6)(“Motion to Remand”). Defendant The GEO Group, Inc., removed the case to the Court

on July 12, 2018. See Notice of Removal, filed July 12, 2018 (Doc. 1). The Court dismisses

Plaintiff Carnell Hunnicutt’s copyright and prison grievance claims in the Complaint, and

concludes that Hunnicutt has stated a 42 U.S.C. § 1983 claim against Defendants Destinee Moore,

Raymond Smith, Stacey Beaird, and Katherine Brodie for violation of his First Amendment to the

Constitution of the United States of America rights. With federal claims remaining, the Court will

not remand the case and, thus, the Court denies the Motion to Remand.
                     FACTUAL AND PROCEDURAL BACKGROUND

       Hunnicutt filed his Complaint in the County of Lea, Fifth Judicial District Court, State of

New Mexico, on December 21, 2017. See Complaint at 1. The Complaint states that the “Fifth

Judicial District Court has jurisdiction in Tort actions pursuant to the New Mexico Tort Claims

Act N.M.S.A. Chapter 41.” Complaint ¶ 2, at 1. The Complaint describes the nature of this action

as “Copyright infringement, censorship, interference with outgoing mail, retaliatory punishment,

negligence and infractions for criticizing prison conditions and personnel in outgoing

correspondence.” Complaint ¶ 1(a), at 1. Hunnicutt further alleges that the Defendants “blame

the Plaintiff for exercising his First Amendment Rights pertaining to his outgoing

correspondence.” Complaint ¶ 5, at 2. Last, Hunnicutt avers that “[a]ll of my allegations are based

on the copyright protection and the Defendants knowing and intentional arrogation of power and

violating New Mexico Corrections Department Regulations and NMSA 1978, 33-1-6 and 33-2-

10.” Complaint ¶ 11, at 4.

       The GEO Group removed the case from state court to the Court on July 12, 2018. See

Notice of Removal at 1. The GEO Group states that “[t]he Complaint is subject to the jurisdiction

of this Court pursuant to 28 U.S.C. § 1331 because Plaintiff asserts claims for copyright

infringement pursuant to the Copyright Act of 1976 [and] . . . pursuant to 42 U.S.C. § 1983 for

violation of Plaintiff’s First Amendment rights.” Notice of Removal ¶ 5, at 2 (citations omitted).

The Geo Group filed its Answer. See Defendant The GEO Group, Inc.’s Answer to Plaintiff’s

Complaint, filed July 13, 2018 (Doc. 2)(“Answer”).  




                                               -2-
       Hunnicutt filed the Motion to Remand, in which Hunnicutt moves to remand the case to

state court. See Motion to Remand ¶ 6, at 1. Hunnicutt does not dispute that he asserts federal

copyright and civil rights claims, but argues that the Court should remand this case, because his

state law claims “substantially predominate[]” over the federal claims. Motion to Remand ¶ 5, at

1. Defendants The GEO Group, M. Valeriano, Brodie, and P. Valdez respond in opposition to the

case’s remand. See Defendants Geo, Valeriano, Brodie and Valdez’ Response in Opposition to

Plaintiff’s Motion in Opposition for Removal of Civil Act (Doc. 6), filed August 16, 2018

(Doc. 10)(“Response”).

                                     PENDING MOTIONS

       The GEO Group also sought a protective order, requesting the Court to relieve it of the

obligation to respond to Hunnicutt’s discovery until the Court completes its preliminary review of

the case. See The GEO Defendants’ Motion for Protective Order ¶ 8, at 2, filed September 14,

2018 (Doc. 12)(“Protective Order Motion”). Hunnicutt did not respond to the Protective Order

Motion but, instead, filed Plaintiff’s Motion to Request Discovery from the Defendants’ [sic], filed

September 28, 2018 (Doc. 13)(“Discovery Motion”), seeking to compel the Defendants to respond

to discovery requests. See generally, Discovery Motion. Pending before the Court are the

Protective Order Motion, the Discovery Motion, The GEO Defendants’ Motion for Summary

Judgment and Memorandum of Law in Support, filed October 12, 2018 (Doc. 16), Plaintiff’s

Motion that Defendants’ Motion for Summary Judgment be Denied or Stayed Until Plaintiff had

Sufficient Opportunity to Obtain the Necessary Facts, and the Court’s Initial Review is Completed,

filed November 29, 2018 (Doc. 20), and the Plaintiff’s Motion for Extension of Time to Respond




                                               -3-
to GEO Defendants Motion for Summary Judgment and Memorandum of Law in Support, filed

January 22, 2019 (Doc. 29). Under 28 U.S.C. § 1915A, the Court is obligated to conduct an initial

screening of Hunnicutt’s Complaint. In this Memorandum Opinion and Order, the Court conducts

an initial screening of Hunnicutt’s Complaint, and denies the Motion to Remand. The rest of the

motions remain pending for later decision.

   THE LAW GOVERNING § 1915A REVIEW AND FAILURE TO STATE A CLAIM

       Under the Prison Litigation Reform Act, 42 U.S.C. § 1997(e), the court is obligated to

preliminarily screen the Complaint. See 28 U.S.C. § 1915A. Whenever a prisoner brings a civil

action against government officials, the Court must screen the prisoner’s complaint or petition. 28

U.S.C. § 1915A. Section 1915A states:

               The court shall review, before docketing, if feasible or, in any event, as soon
       as practicable after docketing, a complaint in a civil action in which a prisoner seeks
       redress from a governmental entity or officer or employee of a governmental entity.

       ....

             On review, the court shall identify cognizable claims or dismiss the
       complaint, or any portion of the complaint, if the complaint --

               (1) is frivolous, malicious, or fails to state a claim upon which relief
               may be granted; or

               (2) seeks monetary relief from a defendant who is immune from
               such relief.

28 U.S.C. § 1915A(a)-(b).

       In conducting the § 1915A review, the court has the discretion to dismiss a pro se complaint

sua sponte for failure to state a claim upon which relief may be granted under rule 12(b)(6) of the

Federal Rules of Civil Procedure. See 28 U.S.C. § 1915A(b)(1). Under rule 12(b)(6), the court




                                                -4-
must accept all well-pled factual allegations, but not conclusory, unsupported allegations, and may

not consider matters outside the pleading. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); Dunn v. White, 880 F.2d 1188, 1190 (10th Cir. 1989). The court may dismiss a complaint

under rule 12(b)(6) for failure to state a claim if “it is ‘patently obvious’ that the plaintiff could not

prevail on the facts alleged.” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991)(quoting

McKinney v. Okla. Dep’t of Human Servs., 925 F.2d 363, 365 (10th Cir. 1991)). A plaintiff must

allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. at 570. A claim should be dismissed where it is legally or factually insufficient

to state a plausible claim for relief. See Bell Atl. Corp. v. Twombly, 550 U.S. at 570.

        In reviewing a pro se complaint, the court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992). The same legal standards that

apply to all litigants, however, judge a pro se plaintiff’s pleadings, and a pro se plaintiff must abide

by the court’s applicable rules. See Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994).

The court is not obligated to craft legal theories for the plaintiff or to supply factual allegations to

support the plaintiff’s claims. Nor may the court assume the advocate’s role for the pro se litigant.

See Hall v. Bellmon, 935 F.2d at 1110.

      THE LAW GOVERNING CIVIL RIGHTS CLAIMS UNDER 42 U.S.C. § 1983

        Section 1983 is the exclusive vehicle for vindication of substantive rights under the

Constitution of the United States of America. See Albright v. Oliver, 510 U.S. 266, 271

(1994)(holding that § 1983 creates no substantive rights; rather it is the means through which a

plaintiff may seek redress for deprivations of rights that the Constitution establishes); Baker v.




                                                  -5-
McCollan, 443 U.S. 137, 144 n.3 (1979); Bolden v. City of Topeka, 441 F.3d 1129, 1136 (10th

Cir. 2006). Section 1983 provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage of any State . . . subjects or causes to be subjected, any citizen of
       the United States . . . to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law . . . .

42 U.S.C. § 1983.

       The State is not a “person” within the meaning of 42 U.S.C. § 1983, and, therefore, there

is no remedy against the State under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 63-

64 (1989). Section 1983 is a “remedial vehicle for raising claims based on the violation of

constitutional rights.” Brown v. Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016). It does not

abrogate the States’ sovereign immunity, and the States, their agencies, and their officials sued

solely in their official capacity do not qualify as “persons” under § 1983. See Will v. Mich. Dep’t

of State Police, 491 U.S. at 67, 71; Wood v. Milyard, 414 F. App’x 103, 105 (10th Cir.

2011)(unpublished).1



       1
         Wood v. Milyard is an unpublished opinion, but the Court can rely on an unpublished
opinion for the United States Court of Appeals for the Tenth Circuit to the extent its reasoned
analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished opinions are
not precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated: “In
this circuit, unpublished orders are not binding precedent, . . . and . . . citation to unpublished
opinions is not favored. However, if an unpublished opinion . . . has persuasive value with respect
to a material issue in a case and would assist the court in its disposition, we allow a citation to that
decision.” United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes
that Wood v. Milyard, Bates v. Board of County Commissioners of Mayes County, 674 F. App’x
830 (10th Cir. 2017), Allen v. Corrections Corp. of America, 524 F. App’x 460 (10th Cir. 2013),
Boyd v. Werholtz, 443 F. App’x 331 (10th Cir. 2011), Von Hallcy v. Clements, 519 F. App’x 521
(10th Cir. 2013), Merryfield v. Jordan, 431 F. App’x 743 (10th Cir. 2011), and Ciempa v. Ward,



                                                 -6-
       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must assert acts by

government officials acting under color of law that result in a deprivation of rights which the

Constitution secures. See 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988). There must

be a connection between official conduct and violation of a constitutional right, because conduct

that is not connected to a constitutional violation is not actionable under § 1983. See Trask v.

Franco, 446 F.3d 1036, 1046 (10th Cir. 1998).

       Further, a civil rights action against a public official or entity may not be based solely on a

theory of respondeat superior liability for the actions of co-workers or subordinates. A plaintiff

must plead that each government official, through the official’s own individual actions, has

violated the Constitution. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). The plaintiff must

allege some personal involvement by an identified official in the alleged constitutional violation

to succeed under § 1983. See Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008). To hold

private entities acting under color of state law or county entities liable under § 1983, a plaintiff

must allege the existence of a policy or custom, and that there is a direct causal link between the

policy or custom, and the injury alleged. See Hinton v. City of Elwood, 997 F.2d 774, 782 (10th

Cir. 1993); Dodd v. Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010); Bates v. Bd. of Cty.

Comm’rs of Mayes Cty., 674 F. App’x 830, 833 (10th Cir. 2017)(unpublished).




150 F. App’x 905 (10th Cir. 2005), have persuasive value with respect to material issues, and will
assist the Court in its disposition of this Memorandum Opinion and Order Denying Motion to
Remand.




                                                -7-
       In a § 1983 action, it is particularly important that a plaintiff’s complaint “make clear

exactly who is alleged to have done what to whom, to provide each individual with fair notice as

to the basis of the claim against him or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th

Cir. 2008)(emphasis in the original). Nor do generalized statements that the defendants caused the

deprivation of a constitutional right, without plausible supporting factual allegations, state any

claim for relief. See Robbins v. Oklahoma, 519 F.3d at 1249-50.

                       THE LAW OF COPYRIGHT INFRINGEMENT

       The Copyright Act of 1976, 17 U.S.C. §§ 101-810 (the “1976 Copyright Act”), governs

copyright infringement claims, over which federal courts have exclusive jurisdiction. See 28

U.S.C. § 1338(a). The 1976 Copyright Act provides that

       the owner of copyright under this title has the exclusive rights to do and to authorize
       any of the following: (1) to reproduce the copyrighted work in copies . . . ; (2) to
       prepare derivative works based upon the copyrighted work; [and] (3) to distribute
       copies . . . of the copyrighted work to the public by sale or other transfer of
       ownership, or by rental, lease, or lending; . . . .

17 U.S.C. § 106. Anyone who violates any of the copyright owner’s exclusive rights by using or

authorizing the copyrighted work’s use in one of the ways the statute outlines, infringes the

copyright. See Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 433 (1984)(citing

17 U.S.C. § 501(a)).

       There are two elements to a copyright infringement claim: “(1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original.” Feist Publ’ns,

Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). To prevail on a claim of copyright

infringement, the plaintiff bears the burden of establishing ownership of a valid copyright and the




                                                -8-
defendant’s violation of any one of the exclusive rights granted to copyright owners under 17

U.S.C. § 106. See Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 831-32 (10th Cir.

1993); Palladium Music, Inc. v. EatSleepMusic, Inc., 398 F.3d 1193, 1196 (10th Cir. 2005).

       To establish direct copyright infringement, a plaintiff must allege and prove that a

defendant “unlawfully appropriated protected portions of the copyrighted work.” Gates Rubber

Co. v. Bando Chem. Indus., Ltd., 9 F.3d at 832. This requires proving both: (i) that the defendant,

as a factual matter, copied portions of plaintiff’s work; and (ii) that those elements of the work that

were copied were protected expression and used in such a manner that the appropriation is

actionable under § 106. See Jacobsen v. Deseret Book Co., 287 F.3d 936, 942 (10th Cir. 2002);

Gates Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d at 832.

       Although the 1976 Copyright Act does not expressly cover contributory infringement, this

doctrine of secondary liability is well established in the law and is grounded in common-law

principles of secondary liability. See Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 545

U.S. 913, 930 (2005). Contributory liability attaches when the defendant intentionally induced or

encouraged direct infringement by another. See Metro-Goldwyn-Mayer Studios, Inc. v. Grokster,

Ltd., 545 U.S. at 930. To establish contributory infringement, a plaintiff must prove: (i) direct

copyright infringement by a third-party; (ii) knowledge by the defendant of the direct

infringement; and (iii) that the defendant intentionally induced, caused, or materially contributed

the infringement. See Diversey v. Schmidly, 738 F.3d 1196, 1204 (10th Cir. 2013). One way of

establishing contributory liability is by showing a defendant “authorized the infringing use.”




                                                 -9-
Diversey v. Schmidly, 738 F.3d at 1204. See Boatman v. U.S. Racquetball Ass’n, 33 F. Supp. 3d

1264, 1273 (D. Colo. 2014)(Krieger, J.).

 THE LAW REGARDING FIRST AMENDMENT RIGHTS AND RESTRICTIONS ON
                  PRISONER CORRESPONDENCE

       Prisoners retain the First Amendment right of free speech, and prison officials may not

retaliate against prisoners for exercising that right. See Farrow v. West, 320 F.3d 1235, 1248 (11th

Cir. 2003)(“The First Amendment forbids prison officials from retaliating against prisoners for

exercising the right of free speech.”). Prisoners also retain their First Amendment right to petition

the government for a redress of grievances. See Wildberger v. Bracknell, 869 F.2d 1467, 1468

(11th Cir. 1989). A prisoner’s incarceration, however, legitimately limits his or her rights. See

Pell v. Procunier, 417 U.S. 817, 822 (1974). “[A] prison inmate retains those First Amendment

rights that are not inconsistent with his status as a prisoner or with the legitimate penological

objectives of the corrections system.” Pell v. Procunier, 417 U.S. at 822.

       The Supreme Court of the United States has treated interference with a prisoner’s mail as

implicating the First Amendment free speech right. See Bolgers v. Youngs Drug Prods. Corp.,

463 U.S. 60, 69 (1983); Blount v. Rizzzi, 400 U.S. 410, 416 (1971); Lamont v. Postmaster General,

381 U.S. 301, 307-08 (1965). See also Hale v. Ashcroft, Civil No. 06-cv-00541-REB-KLM, 2008

WL 4426128, at *10 (D. Colo. Sept. 24, 2008)(Hale, M.J.) Courts have, however, upheld the

censorship of mail for legitimate penological interests. See Wolff v. McDonnell, 418 U.S. 539,

576 (1974)(noting that “freedom from censorship is not equivalent to freedom from inspection or

perusal,” and, furthermore, while “First Amendment rights of correspondents with prisoners may




                                               - 10 -
protect against the censoring of inmate mail, when not necessary to protect legitimate

governmental interests, . . . this Court has not yet recognized First Amendment rights of prisoners

in this context . . . .” (citations omitted)).

        In the censorship context, the Supreme Court has differentiated between ingoing and

outgoing mail, and has afforded greater First Amendment protection to outgoing mail, because of

the lesser security concerns associated with outgoing mail. See Thornburgh v. Abbott, 490 U.S.

401, 413 (1989). In one instance, the Supreme Court prohibited a prison’s censorship of outgoing

mail containing grievances, where the prison’s justification for the censorship was “as a precaution

against flash riots,” because the Supreme Court concluded it was unlikely that outgoing mail

stating grievances would impact internal prison security. Procunier v. Martinez, 416 U.S. 396,

416 (1974), overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989). In

Thornburgh v. Abbott, the Supreme Court reiterated its statements in Procunier v. Martinez

        that outgoing correspondence that magnifies grievances or contains inflammatory
        racial views cannot reasonably be expected to present a danger to the community
        inside the prison. In addition, the implications for security are far more predictable.
        Dangerous outgoing correspondence is more likely to fall within readily
        identifiable categories: examples noted in Martinez include escape plans, plans
        relating to ongoing criminal activity, and threats of blackmail or extortion.

Thornburgh v. Abbott, 490 U.S. at 411-12. The Supreme Court noted that “[c]ategorically

different considerations” apply in Thornburgh v. Abbott, which deals with incoming publications,

than in Procunier v. Martinez, which deals with outgoing personal correspondence. Thornburgh

v. Abbott, 490 U.S. at 412. Thornburgh v. Abbott

        overruled Martinez’s standard of review for limitations placed on a prisoner’s right
        to incoming mail, but Thornburgh did not overrule Martinez’s holding pertaining
        to outgoing mail. The Thornburgh Court recognized that “[t]he implications of



                                                 - 11 -
       outgoing correspondence for prison security are of a categorically lesser magniture
       than the implications of incoming materials . . . .” Under Martinez, limitations on
       a prisoner’s First Amendment rights in his outgoing mail “must further an important
       or substantial governmental interest unrelated to the suppression of expression
       [and] . . . must be no greater than is necessary or essential to the protection of the
       particular governmental interest involved.”

Treff v. Galetka, 74 F.3d 191, 194-95 (10th Cir. 1996)2(citations omitted)(first quoting Thornburgh

v. Abbott, 490 U.S. at 413; and then quoting Procunier v. Martinez, 416 U.S. at 413). Prison

officials may, for instance, justifiably censor outgoing mail containing escape plains, information

about proposed criminal activity, or encoded messages. See Procunier v. Martinez, 416 U.S. at

413. “Prison officials may not censor inmate correspondence simply to eliminate unflattering or

unwelcome opinions or factually inaccurate statements.” Procunier v. Martinez, 416 U.S. at 414.

See Gandy v. Ortiz, 122 F. App’x 421, 423 (10th Cir. 2005)(unpublished)(“Censorship of personal

correspondence that include threats, blackmail, contraband, plots to escape, discuss criminal

activities, or otherwise circumvent prison regulations, is essential to the protection of prison order

and security. . . . Prison officials, however, may not punish inmates for statements made in letters

to outsiders that do not impinge on these important governmental interests.”)

       When evaluating a challenge to a prison restriction which a prisoner asserts inhibits First

Amendment interests, the court must analyze the restriction “in terms of the legitimate policies

and goals of the corrections system, to whose custody and care the prisoner has been committed

in accordance with due process of law.” Pell v. Procunier, 417 U.S. at 822. See Turner v. Safley,



       2
        The Tenth Circuit also concluded in Treff v. Galetka that there is a clearly established
First Amendment right for a prisoner to have his outgoing mail processed for delivery. See Treff
v. Galetka, 74 F.3d at 195.



                                                - 12 -
482 U.S. 78, 89 (1987)(holding that a prison regulation which impinges on First Amendment

freedoms is invalid unless “it is reasonably related to legitimate penological interests.”). Under

the Turner v. Safley standard, a prison regulation cannot be sustained if “the logical connection

between the regulation and the asserted goal is so remote as to render the policy arbitrary or

irrational,” Turner v. Safley, 482 U.S. at 89-90, or if the regulation is an “exaggerated response,”

Turner v. Safley, 482 U.S. at 90, to the prison’s legitimate concerns. “Running a prison is an

inordinately difficult undertaking that requires expertise, planning, and the commitment of

resources.” Turner v. Safley, 482 U.S. at 84-85 (quoted in Smith v. Mosley, 532 F.3d at 1277).

“Prison officials are therefore ‘accorded latitude in the administration of prison affairs.’” Smith

v. Mosley, 532 F.3d at 1277 (quoting Cruz v. Beto, 405 U.S. 319, 321 (1972)). In Ramos v. Lamm,

639 F.3d 559 (10th Cir. 1980), the United States Court of Appeals for the Tenth Circuit stated:

       Because the running of a penal institution is both complex and difficult, prison
       administrators are to be “accorded wide-ranging deference” in adopting and
       executing policies and practices which, in their judgment, are necessary to preserve
       internal order and discipline and to maintain institutional security. “Such
       considerations are peculiarly within the province and professional expertise of
       corrections officials, and, in the absence of substantial evidence in the record to
       indicate that officials have exaggerated their response to these considerations,
       courts should ordinarily defer to their expert judgment in such matters.”

Ramos v. Lamm, 639 F.3d at 579 (citations omitted)(first quoting Bell v. Wolfish, 441 U.S. 520,

547 (1979);and then quoting Jones v. N.C. Prisoner’s Union, 433 U.S. 119, 128 (1977)).

  THE LAW REGARDING CLAIMS OF RETALIATION FOR EXERCISE OF FIRST
                      AMENDMENT RIGHTS

       To establish a claim of retaliation for exercise of First Amendment rights, a plaintiff must

demonstrate that: (i) he was engaged in constitutionally protected activity; (ii) the defendant’s




                                               - 13 -
actions caused the plaintiff to suffer an injury that would chill a person of ordinary firmness from

continuing to engage in that activity; and (iii) the plaintiff’s exercise of constitutionally protected

conduct substantially motivated the defendant’s adverse action as a response. See Allen v. Corr.

Corp. of Am., 524 F. App’x 460, 463 (10th Cir. 2013)(unpublished)(citing Shero v. City of Grove,

510 F.3d 1196, 1203 (10th Cir. 2007)). Prison officials may not retaliate against or harass an

inmate because the inmate has exercised his or her constitutional rights, including engaging in the

grievance process. See Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998). This prohibition

is applicable even where the action taken in retaliation would otherwise be permissible. See

Peterson v. Shanks, 149 F.3d at 1144 (citing Smith v. Maschner, 899 F.2d 940, 947 (10th Cir.

1990)).

          Nonetheless, it is not the federal judiciary’s role to scrutinize and interfere with a state

prison’s daily operations, and the restriction on retaliation does not change this role. An inmate

does not become inoculated from the normal conditions of confinement which convicted felons

serving time in prison experience simply by engaging in protected activity. See Smith v.

Maschner, 899 F.2d at 949-50. A prisoner alleging retaliation must prove that, but for the

retaliatory motive, the incidents he or she alleges are retaliatory, including disciplinary action,

would not have taken place. See Smith v. Maschner, 899 F.2d at 949-50. In addition, an inmate

must identify specific facts showing retaliation because of the exercise of the prisoner’s

constitutional rights. See Peterson v. Shanks, 149 F.3d at 1145.




                                                 - 14 -
    THE LAW REGARDING CIVIL RIGHTS CLAIMS AND PRISON GRIEVANCE
                           PROCEDURES

       “There is no independent constitutional right to state administrative grievance procedures.”

Boyd v. Werholtz, 443 F. App’x 331, 332 (10th Cir. 2011)(unpublished). For a state statute to

create a “legitimate claim of entitlement” to a benefit and therefore an interest that due process

protects, it must, “[s]tated simply,” place “substantive limitations on official discretion.” Ky.

Dep’t of Corr. v. Thompson, 490 U.S. 454, 460, 462 (1989). A viable due process claim cannot

rest on allegations of an unfair or inadequate grievance process. See Von Hallcy v. Clements, 519

F. App’x 521, 524 (10th Cir. 2013)(unpublished)(rejecting prisoner’s claim that prison director

violated due process by providing him with an inadequate prisoner grievance reporting system);

Merryfield v. Jordan, 431 F. App’x 743, 749-50 (10th Cir. 2011)(unpublished)(affirming dismissal

of claim that prison grievance policy was constitutionally inadequate, because there is no

constitutional right to certain grievance procedures); Ciempa v. Ward, 150 F. App’x 905, 906-07,

909 (10th Cir. 2005)(unpublished)(finding no error in judge’s dismissal of due process claim based

on alleged ineffective prison grievance procedure). See also Burnett v. Allbaugh, 715 F. App’x

848, 852 (10th Cir. 2017).

       Officials’ handling of a prisoner’s grievances does not, by itself, give rise to a constitutional

violation. A prison officer’s failure to adequately respond to a prisoner’s grievance does not

implicate a constitutional right. See Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993)(per

curiam)(holding that official’s failure to process inmates’ grievances, without more, is not

actionable under § 1983); Greer v. DeRobertis, 568 F. Supp. 1370, 1375 (N.D. Ill.




                                                - 15 -
1983)(Shadur, J.)(prison officials’ failure to respond to grievance letter violates no constitutional

or federal statutory right). See also Shango v. Jurich, 681 F.2d 1091 (7th Cir. 1982)(holding that

a prison grievance procedure does not require the procedural protections which the Fourteenth

Amendment to the Constitution of the United States of America envisions). Prison grievance

procedures are a procedural right only, and do not confer any substantive right upon an inmate.

Grievance procedures do not give rise to a protected liberty interest requiring the Fourteenth

Amendment’s procedural protections. See Buckley v. Barlow, 997 F.2d at 495 (quoting Azeez v.

DeRobertis, 568 F. Supp. 8 (N.D. Ill. 1982)(Nordberg, J.)). See also Mann v. Adams, 855 F.2d

639, 640 (9th Cir. 1988)(holding that an inmate has no legitimate claim of entitlement to a

grievance procedure).

                   ANALYSIS OF PLAINTIFF HUNNICUTT’S CLAIMS

       The Court concludes that Hunnicutt has not stated a copyright claim upon which relief may

be granted. The Court concludes that Hunnicutt has stated a § 1983 claim against prison officials

based on their alleged retaliation against him for his exercise of his First Amendment rights. The

Court concludes that Hunnicutt has not stated a claim regarding the prison grievance system upon

which relief may be granted. With federal claims remaining in the case, the Court will not remand

the case, and the Court denies the Motion to Remand.

I.     HUNNICUTT HAS NOT STATED A CLAIM FOR                                          COPYRIGHT
       INFRINGEMENT UPON WHICH RELIEF MAY BE GRANTED.

       Hunnicutt alleges that the Defendants committed copyright infringement, violated the

copyright on his cartoons, and ignored his copyright concerns. See Complaint at 1-3. Hunnicutt




                                               - 16 -
does not allege or provide, however, any factual evidence that, under the 1976 Copyright Act, he

is the owner of a valid copyright. See 17 U.S.C. § 106. Nor does Hunnicutt make factual

allegations that any Defendant copied or otherwise made use of any element of a copyrighted work

in a manner that the 1976 Copyright Act prohibits. See Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

499 U.S. at 361. Hunnicutt does not allege that prison officials made copies of or distributed a

copyrighted work to the public by sale or other transfer of ownership, or by rental, lease, or lending.

See 17 U.S.C. § 106; Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. at 433.

Hunnicutt’s allegations do not satisfy the requirements for a copyright infringement claim -- as

other federal courts have advised him. See, e.g., Hunnicutt v. Lantz, 2009 WL 290994 (D. Conn.

2009)(Hall, J.). The Complaint does not state any claim for relief under the 1976 Copyright Act.

See Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. at 433.

II.    HUNNICUTT STATES A RETALIATION CLAIM AGAINST PRISON
       OFFICIALS FOR EXERCISE OF HIS FIRST AMENDMENT RIGHTS.

       Hunnicutt alleges that Defendant Destinee Moore, acting under Defendants Smith, Beaird,

Brodie, Valdez, and T. Foster, “routinely targeted Plaintiff’s outgoing mail for political

cartoons/cartoons about the prison and incidents with staff.” Complaint ¶ 5, at 2. Hunnicutt

alleges that the above-named Defendants attempted to “censor and punish him for criticizing

prison conditions and personnel in his outgoing mail.” Complaint ¶ 5, at 2. Hunnicutt alleges that

Moore read and withheld his outgoing mail on or about May 24, 2017, June 1, 2017, June 16,

2017, June 21, 2017, and June 26, 2017, each time containing the political cartoon. See Complaint

¶¶ 5-8, at 2-3. Hunnicutt alleges that Moore intercepted, rejected, and returned to him outgoing




                                                - 17 -
mail that contained “political cartoons about the prison and incidents with staff.” Complaint ¶¶ 5-

8, at 2-3. Hunnicutt states that Moore punished him for “criticizing prison staff” in his outgoing

mail, by censoring him and writing misconduct reports concerning his outgoing mail. Complaint

¶¶ 5-8, at 2-3. Hunnicutt also alleges retaliation by prison officials for exercise of his First

Amendment rights. See Complaint ¶ 5, at 2.

       Under rule 12(b)(6), the Court must accept all well-pled factual allegations, but not

conclusory, unsupported allegations as true, and may not consider matters outside the pleading.

See Bell Atl. Corp. v. Twombly, 550 U.S. at 555; Dunn v. White, 880 F.2d at 1190. Because

Hunnicutt is pro se, the Court construes his pleadings liberally, applying a less stringent standard

than the Court applies to formal, lawyer-drafted pleadings. See Haines v. Kerner, 404 U.S. 519,

520 (1972); Hall v. Bellmon, 935 F.2d at 1110. “As a threshold matter, a prisoner in a retaliation

case must prove that the conduct which led to the alleged retaliation was constitutionally

protected.” Gandy v. Ortiz, 122 F. App’x at 422 (citing Smith v. Maschner, 899 F.2d at 942-45).

The Supreme Court held in Thornburgh v. Abbott that restrictions on inmate mail are justified if

reasonably related to an important government interest, and also noted that outgoing mail is subject

to greater First Amendment protection, because of the lesser security concerns associated. See

Thornburgh v. Abbott, 490 U.S. at 411-13. Prison officials may censor outgoing mail containing

escape plans, information about proposed criminal activity, or encoded messages. See Procunier

v. Martinez, 416 U.S. at 413. “Prison officials may not censor inmate correspondence simply to

eliminate unflattering or unwelcome opinions or factually inaccurate statements.” Procunier v.

Martinez, 416 U.S. at 414.




                                               - 18 -
         Censorship of personal correspondence that include threats, blackmail, contraband,
         plots to escape, discuss criminal activities, or otherwise circumvent prison
         regulations, is essential to the protection of prison order and security. . . . Prison
         officials, however, may not punish inmates for statements made in letters to
         outsiders that do not impinge on these important governmental interests.

Gandy v. Ortiz, 122 F. App’x at 423. See also Brooks v. Andolina, 826 F.2d 1266, 1268 (3d Cir.

1987)(“If prison officials cannot censor unflattering statements made in letters to outsiders, they

also may not punish an inmate for the contents of such letters.”). In accordance with these

principles, Hunnicutt has stated a claim that the conduct which led to the alleged retaliation -

- attempting to send a cartoon criticizing prison staff and conditions -- is constitutionally protected,

and that the disciplinary action taken against him -- the filing of misconduct reports -- violates his

clearly established constitutional rights. Taking Hunnicutt’s allegations as true, prison officials

withheld his outgoing mail, because it contains unflattering or unwelcome opinions, and not out

of legitimate penological interests, and then punished Hunnicutt for asserting his First Amendment

rights. See Turner v. Safley, 482 U.S. at 89. Hunnicutt has stated a First Amendment retaliation

claim.

III.     HUNNICUTT HAS NOT STATED A CLAIM REGARDING THE PRISON
         GRIEVANCE SYSTEM UPON WHICH RELIEF MAY BE GRANTED.

         Hunnicutt also alleges various failures of the prison grievance system. See Complaint ¶¶ 5-

11, at 2-3. The prison’s grievance procedures are not a procedural right, do not confer any

substantive right upon Hunnicutt, and do not give rise to a protected liberty interest requiring the

Fourteenth Amendment’s procedural protections. See Buckley v. Barlow, 997 F.2d at 495. See

also Mann v. Adams, 855 F.2d at 640. To the extent, therefore, that Hunnicutt complains that his




                                                 - 19 -
grievances were improperly handled in violation of his rights, he has failed to state a claim upon

which relief may be granted. See Boyd v. Werholtz, 443 F. App’x at 332.

IV.    HUNNICUTT HAS STATED A § 1983 CLAIM BASED ON ALLEGED
       VIOLATION OF HIS FIRST AMENDMENT RIGHTS.

       Hunnicutt’s Complaint states a substantive federal claim for relief. See Complaint at 1-4.

The Complaint asserts acts by government officials acting under color of law that resulted in a

deprivation of Hunnicutt’s constitutionally secured rights. See 42 U.S.C. § 1983; West v. Atkins,

487 U.S. at 48. Hunnicutt pleads that Moore, through Moore’s own individual actions, has violated

Hunnicutt’s First Amendment rights, and so his Complaint states a claim for relief against her.

See Ashcroft v. Iqbal, 556 U.S. at 676. Hunnicutt’s Complaint also alleges that Moore acted under

Smith, Beaird, Brodie, Valdez, and Foster in depriving Hunnicutt of his First Amendment Rights.

See Complaint ¶ 5, at 2. A supervisor is not liable under § 1983 unless there is a causal connection

between the deprivation, and either the supervisor’s personal participation, exercise of control or

direction, or the supervisor’s failure to supervise. See Specht v. Jensen, 832 F.2d 1516, 1524 (10th

Cir. 1987). Hunnicutt alleges that “Smith allowed Defendant Moore to punish the Plaintiff for

criticizing prison staff in his outgoing mail and upheld the punishment.” Complaint at 2.

Hunnicutt alleges that, on at least one occasion, Beaird and Moore both signed the notice rejecting

Hunnicutt’s attempt to send outgoing mail. See Complaint ¶ 5, at 3. Hunnicutt alleges that, on

another occasion, Brodie and Moore signed the rejection notice. See Complaint ¶ 6, at 3. Taking

the Complaint’s allegations as true, Hunnicutt states a plausible claim that Smith, Beaird, and

Brodie personally participated in or directed Moore’s alleged violation of Hunnicutt’s First




                                               - 20 -
Amendment rights. See Specht v. Jensen, 832 F.2d at 1524. Hunnicutt does not allege that the

GEO Group, Lea County Correctional Facility (“LCCF”), or any other entity Defendant violated

his rights by virtue of an unconstitutional policy or custom. See Hinton v. City of Elwood, 997

F.2d at 782; Dodd v. Richardson, 614 F.3d at 1195; Bates v. Bd. of Cty. Comm’rs of Mayes Cty.,

674 F. App’x at 833. Although Hunnicutt identifies them as the Defendants, the Complaint’s body

does not mention the GEO Group or LCCF. See Complaint at 1. Although Hunnicutt states that

Valdez and Foster violated his First Amendment rights, the rest of the Complaint’s First

Amendment allegations do not discuss them. See Complaint at 1-4. Accordingly, Hunnicutt’s

possible § 1983 claim lies only against Smith, Beaird, Brodie, and Moore in their individual

capacity. The Court dismisses all federal claims against the GEO Group or LCCF.

V.     THE COURT WILL NOT REMAND HUNNICUTT’S STATE LAW CLAIMS,
       BECAUSE FEDERAL CLAIMS REMAIN IN THE CASE.

       Hunnicutt originally filed his Complaint in the County of Lea, Fifth Judicial District Court,

State of New Mexico. He alleges that he is proceeding under the New Mexico Tort Claims Act,

N.M. Stat. Ann. §§ 41-4-1 through 41-1-27 (“NMTCA”). See Complaint ¶¶ 1-2, at 1. Hunnicutt

asserts, in addition to any federal claims, state law violations in the nature of censorship,

interference with outgoing mail, and negligence. See Complaint ¶ 1(a), at 1. He cites New Mexico

statutes and regulations as his claims’ bases. See Complaint ¶ 11, at 4. Hunnicutt filed a Motion

to Remand the case to state court. See Motion to Remand. In the Motion to Remand, Hunnicutt

states that he files his action under the NMTCA and not under § 1983. See Motion to Remand ¶ 1,

at 1. Hunnicutt contends that the Court lacks subject-matter jurisdiction over the case, because he




                                              - 21 -
raises a state tort law issue, which predominates over the federal claims over which Hunnicutt

asserts the Court has original jurisdiction. See Motion to Remand ¶¶ 4-5, at 1. The Court declines

to remand the case on the Motion to Remand’s bases. Although Hunnicutt’s Motion to Remand

states that he does not file his action under § 1983, the Motion to Remand also states that he raises

constitutional claims, see Motion to Remand ¶ 3, at 1, and that there are federal claims over which

the Court has original jurisdiction, see Motion to Remand ¶ 5, at 1. Hunnicutt’s Complaint asserts

that the Defendants violated his constitutional rights “pertaining to his outgoing mail and grievance

process.” Complaint ¶ 5, at 2. The Notice of Removal states that the Complaint “is subject to the

jurisdiction of this Court pursuant to 28 U.S.C. § 1331 because Plaintiff asserts claims for

copyright infringement,” and because the Complaint “asserts claims pursuant to 42 U.S.C. § 1983

for violation of Plaintiff’s First Amendment rights.” Notice of Removal at 2. The Court will not

remand the case, because removal was proper, since, although the Court dismisses the copyright

claims, the Court concludes that Hunnicutt has stated a 42 U.S.C. § 1983 claim against Moore,

Smith, Beaird, and Brodie for violation of his First Amendment rights, and the Court, further, has

jurisdiction over the state law claims set forth in the Complaint pursuant to 28 U.S.C. § 1367..

       IT IS ORDERED that: (i) the Motion in Opposition for Removal of Civil Action, filed

August 9, 2018 (Doc. 6), is denied; and (ii) Plaintiff Carnell Hunnicutt’s federal copyright claims

and prison grievance claims in the Complaint (Tort), filed in state court December 21, 2017, filed

in federal court July 12, 2018 (Doc. 1-1), are dismissed.




                                               - 22 -
                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




Parties and counsel:

Carnell Hunnicutt
Southern New Mexico Correctional Facility
Las Cruces, New Mexico

         Plaintiff pro se

April D. White
Yenson, Allen & Wosick, P.C.
Albuquerque, New Mexico

         Attorneys for Defendants The Geo Group, Inc., M. Valeriano, Katherine Brodie and P.
Valdez

Michael D. Russell
Yenson, Allen & Wosick, P.C.
Albuquerque, New Mexico

         Attorneys for Defendants M. Valeriano, Katherine Brodie and P. Valdez


Kevin L. Nault
  Deputy General Counsel
New Mexico Corrections Department
Santa Fe, New Mexico

         Attorney for Defendant German Franco




                                             - 23 -
